Citation Nr: 0315518	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-22 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
rating for obsessive-compulsive disorder for the period prior 
to February 26, 1998, currently rated as 50 percent 
disabling.

2.  Entitlement to assignment of a higher initial disability 
rating for obsessive-compulsive disorder for the period from 
February 26, 1998 to the present, currently rated as 50 
percent disabling.

3.  Entitlement to assignment of a higher initial disability 
rating for degenerative disc disease of the lumbosacral 
spine, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to October 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions rendered in 
February 1996 and November 1999 by the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).  The 
veteran appeared and testified at an October 2002 Video 
Conference hearing before the undersigned Acting Veterans Law 
Judge. 

The following issues will be addressed in the remand portion 
of this decision:  (1) entitlement to assignment of higher 
initial disability rating for obsessive compulsive disorder 
for the period prior to February 26, 1998, currently rated as 
50 percent disabling; and, (2) entitlement to assignment of a 
higher initial disability rating for degenerative disc 
disease of the lumbosacral spine, currently rated as 20 
percent disabling.  


FINDINGS OF FACT

1.  Since February 26, 1998, the medical evidence 
demonstrates that veteran's service-connected obsessive-
compulsive disorder precludes him from obtaining or retaining 
employment.  

2.  The veteran's TDIU claim was received in March 1999.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a 100 percent 
total disability rating for obsessive-compulsive disorder for 
the period from February 26, 1998, to the present, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic 
Code 9404 (2002). 38 C.F.R. §§ 4.7, 4.125-4.132, Diagnostic 
Code 9404 (1996).

2.  The claim for entitlement to a TDIU is dismissed as moot.  
38 C.F.R. § 4.16(a) (2002); VAOPGCPREC 6-99; see also 
Colayong v. West, 12 Vet. App. 524, 537-540 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Concerning the issues of entitlement to assignment of a 
disability rating in excess of 50 percent for obsessive 
compulsive disorder, for the period from February 26, 1998 to 
the present, and entitlement to TDIU, the Board preliminarily 
notes that on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  In the present case, the veteran was 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought on 
appeal.  The Board concludes that the discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the appellant of the 
information and evidence necessary to substantiate his claim, 
and have therefore satisfied the notification requirements.  
See Quartuccio v. Principi, 16 Vet. App.  183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  

Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's service medical records and VA medical records.  
The veteran was afforded VA examinations in connection with 
this appeal.  The Board has reviewed the examination reports 
and other VA medical records, and finds them adequate for 
purposes of evaluating these particular issues.  In October 
2002, the veteran appeared at a hearing before the 
undersigned, via video teleconferencing techniques, and 
presented testimony in support of his claims.  The Board is 
satisfied that all development necessary has been completed.  
In short, attempts have been made to secure all relevant 
records identified by the veteran (as documented in the 
record) and the Board is unaware of any additional evidence 
that should be obtained prior to proceeding with this appeal. 

The Board finds that the medical evidence of record contains 
the findings necessary to apply the pertinent law, and that 
the record as it stands is adequate to allow for review of 
the claim herein addressed and that no further action is 
necessary to meet the requirements of the VCAA.  Indeed, with 
regard to the claims for a rating in excess of 50 percent for 
service-connected obsessive-compulsive disorder, from 
February 26, 1998 to the present, and entitlement to TDIU, 
this decision awards the veteran the full benefit he is 
entitled to under the law.  Consequently, further development 
to fulfill the duty to notify or duty to assist is not 
necessary.  It may therefore be said that, under the 
circumstances of this case, further action to address the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


I.  Rating in Excess of 50 Percent for Obsessive
Compulsive Disorder from February 26, 1998

The veteran contends that the severity of his service-
connected obsessive compulsive disorder is greater than the 
assigned disability rating reflects.  Indeed, the veteran has 
maintained throughout the pendency of his claim that his 
disability is of such severity that it causes him to be 
unemployable.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to the 
veteran's obsessive compulsive rating claim, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings. See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  In this case, the veteran's claim for 
obsessive compulsive disorder was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating.  Thus, the Board characterized the 
rating issue on appeal as a claim for a higher initial 
rating.  Consideration must be given to whether a higher 
rating is warranted for any period of time from the effective 
date of the award - a practice know as "staged ratings."  
Fenderson, supra.  As will be further explained in the remand 
portion of this decision, under the circumstances of this 
case, the Board must remand the issue of entitlement to a 
disability rating in excess of 50 percent for the period 
prior to February 26, 1998.

The veteran's obsessive compulsive disorder is rated under 
38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9404 (1996) and 
38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9404 (2001).  The 
Board notes that by regulatory amendment effective November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, including 
obsessive compulsive disorder.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies with exceptions not applicable here.  
See Karmas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
this rating issue has been pending since 1996, the veteran's 
claim for the assignment of a higher initial disability 
rating for obsessive compulsive disorder will be considered 
under the criteria in effect prior to and after November 7, 
1996.  The new criteria are only applicable subsequent to 
November 7, 1996, while the old criteria may be applied both 
prior to, and after, November 7, 1996.  See 38 U.S.C.A. 
§ 5110 (West 1991).  

Prior to November 7, 1996, a 50 percent disability rating was 
for assignment when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent disability rating was for assignment when 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Further, a 100 percent evaluation was 
warranted when the attitudes of all contacts, except the most 
intimate, are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9404 (1996).

Under the revised criteria, a 50 percent disability rating is 
for assignment for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when the disorder is 
characterized by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
disability rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9404.

A review of the claims file reveals that the veteran was 
admitted to a VA hospital on February 26, 1998, for treatment 
of his service-connected psychiatric disability.  At the time 
of his admission, he had a global assessment of functioning 
score (GAF) of 30.  It was noted that he had never been able 
to hold a steady job outside of active duty, and that he had 
not worked since 1996.  Although he was discharged from the 
hospital on March 10, 1998, in a much improved condition with 
a GAF of 70, subsequent VA psychiatric records have 
consistently indicated that the veteran has been unable to 
obtain gainful employment due to his service-connected 
psychiatric disability.  Indeed, since April 1998, these 
records, which included several comprehensive psychiatric 
evaluations in September 1998, July 1999, November 1999, 
April 2000, and July 2002, have repeatedly opined that the 
veteran has been unable to obtain and maintain employment, 
and are commonly accompanied by GAF scores in the 30s and 
40s.  

The Board also notes here that the Social Security 
Administration (SSA) has apparently determined that that 
veteran's psychiatric disorder precludes him from obtaining 
and maintaining employment.  While not determinative by 
itself, this decision lends support to the supposition that 
veteran is unable to secure or obtain employment as a result 
of his obsessive-compulsive disorder.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (while SSA decisions 
regarding unemployability are not controlling for VA 
determinations, they are pertinent to a claim for TDIU).

While the medical evidence available does not provide a basis 
for the assignment of a 100 percent disability rating under 
the revised schedular criteria, in applying the medical 
evidence to the old schedular criteria for Diagnostic Code 
9404, the Board finds that, resolving all doubt in favor of 
the veteran, commencing February 26, 1998, the assignment of 
a 100 percent disability rating is appropriate because the 
veteran is "[d]emonstrably unable to obtain or retain 
employment" due to his service connected obsessive 
compulsive disorder.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9404 (1996).

II.  TDIU

The Board is also aware that the veteran completed an appeal 
of the RO's November 1999 denial of entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities (TDIU).  The Board observes 
that the veteran's claim for this benefit was received by the 
RO in March 1999 and is entirely concurrent with the period 
encompassed by the claim for entitlement to a rating in 
excess of 50 percent for obsessive compulsive disorder 
beginning in February 1998.  In view of the Board's favorable 
disposition of this claim, detailed above, the Board finds 
that the claim of entitlement to TDIU is rendered moot.  See 
38 C.F.R. § 4.16(a) (total disability ratings may be assigned 
where the schedular rating is less than total); VAOPGCPREC 6-
99; see also Colayong v. West, 12 Vet. App. 524, 537-540 
(1999).


ORDER

Entitlement to a 100 percent total disability rating for 
obsessive-compulsive disorder for the period from February 
26, 1998, to the present, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

The claim for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities, is dismissed as moot.


REMAND

As noted earlier, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has since issued regulations 
consistent with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  Among other things, the VCAA 
heightens VA's duty to assist.  For the reasons discussed 
below, the Board finds that the VCAA requires further 
development on VA's part in this case, but that the Board is 
not the appropriate agency to conduct such development.  The 
issues for which such development is required are as follows:  
entitlement to a disability rating in excess of 50 percent 
for service-connected obsessive compulsive disorder, for the 
period prior to February 26, 1998; and entitlement to 
assignment of a higher initial disability rating for service-
connected lumbar spine disability, currently rated as 20 
percent disabling.

In March 2003, the Board sent the veteran a letter notifying 
him, among other things, of the requirements under the VCAA 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2)(ii) 
(2002).  That regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit, as it 
required claimants to respond to VCAA notice within 30 days, 
as opposed to the one-year requirement of 38 U.S.C.A. § 5103.  
Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003).  In view of the Federal Circuit's 
decision, the case must be remanded to ensure proper VCAA 
notice.

The Board also observes that the claims file contains Social 
Security Administration (SSA) records indicating that the 
veteran is disabled.  However, the SSA records appear to be 
incomplete.  As such records are relevant to the issues on 
appeal, VA should attempt to obtain a complete set of SSA 
records.  

In addition, as the veteran has submitted additional VA 
clinical records through July 2002, the Board finds that a 
new orthopedic examination is warranted in order to properly 
evaluate his lumbar spine rating claim in light of evidence 
currently available.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the 
applicable VA regulations (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are fully satisfied.  As part 
of the notice required under the new law, 
the RO should inform the veteran that it 
would be helpful for him to identify any 
VA or private medical records not already 
of record that may be relevant to his 
claims of entitlement to a disability 
rating in excess of 50 percent for 
service-connected obsessive compulsive 
disorder, for the period prior to 
February 26, 1998; and entitlement to the 
assignment of a higher initial disability 
rating for service-connected lumbar spine 
disability, currently rated as 20 percent 
disabling.  The RO should also conduct 
any additional development of this case 
that is deemed necessary.

2.  The RO should obtain any VA medical 
records from the Hines VA medical 
facility concerning the veteran's 
treatment for his lumbar spine disability 
since July 2002 that are not already of 
record.  The RO should also ask the 
veteran to identify any relevant private 
medical records, and obtain copies of any 
such records.

3.  The RO should request the following 
records from the Social Security 
Administration (SSA):  A copy of any and 
all records concerning the basis of his 
award for social security benefits, 
including any SSA determination(s) and/or 
decision(s) awarding the veteran social 
security disability benefits; and all 
medical records related to his diagnosed 
psychiatric disability and lumbar spine 
disability.  

4.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate his 
claim of entitlement to a disability 
rating in excess of 20 percent for a 
lumbar spine disability.  The examiner 
should review the claims file, examine 
the veteran, and undertake all clinical 
tests or studies deemed necessary to 
evaluate the degree of disability 
experienced by the veteran.  In 
evaluating the veteran's disability, 
specific reference should be made to the 
appropriate diagnostic criteria of 
38 C.F.R. § 4.71a.  The examiner should 
include range of motion studies, and 
should comment on the degree of 
limitation of motion due to pain, if any, 
as well as whether the veteran suffers 
any functional loss due to pain in a 
particular disability.  Evaluation should 
be made in light of the versions of 
Diagnostic Code 5293 that were in effect 
both prior to and after September 23, 
2002.  

5.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued and the matter 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	L. H. ESKENAZI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




